Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered. Claims 1 and 17 are amended.   Claims 1-23 are pending. 
 
Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by Mousa (US 20150239409) in view of Brown et al. (US 20200391642).

Claim 1, Mousa teaches a transportation system (abstract), comprising:
a tractor (Fig. 6, top rectangular box enclosing top two wheels);
a first trailer attached to the tractor (Fig. 6, bigger rectangular box enclosing bottom eight wheels); and
a sensor feedback system (Fig. 6, rollover prevention system 600),
wherein the sensor feedback system includes:
a first tilt sensor system mounted on the first trailer (Fig. 6, rollover event sensor 604), 
a second tilt sensor system mounted on the tractor or a dolly attached to the first trailer (Fig. 6, rollover event sensor 604), and
a user feedback system located on the tractor (Fig. 6, driver alert system 624),
wherein each tilt sensor system includes an inertial measurement unit having a gyroscope for acquiring first motion data (par. 57: tilt sensor 616 includes gyroscope), an accelerometer for acquiring second motion data (par. Tilt sensor 616 includes accelerometers);
wherein the first tilt sensor system analyzes the first  and second motion data associated with the first trailer to determine side-to-side tilt of the first trailer along a first roll axis of the first trailer and generate first tilt information (par. 55&57: A tilt sensor 616 may be a sensor which can determine the tilt angle of a vehicle. The tilt angle is the deviation of the vehicle normal from the vector representing the earths gravitational pull), and sends the first tilt information to the user feedback system via a first communication system (par. 27, 61: the rollover prevention controller 602 is communicatively coupled to a plurality of rollover event sensors 604, a GPS receiver 610, a cellular modem 612, a server (through a network), a plurality of rollover prevention apparatus 100es, as well as a driver alert system 624. Thus, driver alert system 624 would receive sensed information through each detected rollover event sensors 604 that is configured to communicate data to central control, and then to the alert system 624) and 
wherein the second tilt sensor system analyzes the first and second motion data associated with the tractor or the dolly to determine side-to-side tile of the tractor or the dolly to obtain and generate second tilt information and sends the second tilt information to the user feedback system via a second communication system (par. par. 27, 61: the rollover prevention controller 602 is communicatively coupled to a plurality of rollover event sensors 604, a GPS receiver 610, a cellular modem 612, a server (through a network), a plurality of rollover prevention apparatus 100es, as well as a driver alert system 624. Thus, driver alert system 624 would receive sensed information through each detected rollover event sensors 604 that is configured to communicate data to central control, and then to the alert system 624),
wherein the user feedback system receives the first and second tilt information from the first communication system and the second communication system (par. 27, 61: The driver alert system 624 would receive sensed information through each detected rollover event sensors 604 that is configured to communicate data to central control, and then to the alert system 624), respectively 
a third communication system (Fig. 6, communication between rollover event controller 602 to the driver alert system 624), and alerts a driver of the tractor if the first or second tilt information is above a predetermined level (par. 27:  alerting a driver of the potential rollover event 200 using a sound generator 128, a light 130, and/or an instrument 626).
Mousa does not specifically teaches each tilt sensor system includes a magnetometer for acquiring third motion data. 
In the field of endeavor, Brown teaches a sensor 21 may be one or a combination of several out of the following sensors: accelerometer, inclinometer, magnetometer, gyroscope.  A controller 20 of the self-leveling control system may be configured to process a sensor output of the sensor 21 to determine an inclination of the self-leveling the single axle dump truck (par. 37&39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mousa’s system to include the use of a combination of sensors as taught by Brown.  The motivation would be for accuracy in determination of inclination through utilization of data from multiple sensors (Brown par. 39). 

Claim 2, Mousa teaches wherein each tilt sensor system measures one or more of linear acceleration, orientation, and heading (par. 57: Examples of tilt sensor 616 technology include, but are not limited to, mercury switches, accelerometers, gyroscopes, and inclinometers).

Claim 3, Mousa teaches wherein the user feedback system further comprises a global positioning system and captures travel information comprising one or more of speed, time, location, and heading (Fig. 6, par. 27: GPS receiver 610 determining location).

Claim 4, Mousa teaches wherein the user feedback system sends travel information and/or tilt information to a remote computing device (par. 27: determining a location using a GPS receiver 610, and reporting the location to a server using a cellular modem 612).

Claim 5, Mousa teaches wherein the first, second and third communication systems communicate via at least one of a wired and wireless connection (par. 35:  these communications system communicate through wired connection).

Claim 8, Mousa teaches wherein the first and second tilt sensor systems each include a housing having at least one tilt sensor and a communication system, both connected to a first microcontroller (par. Fig. 6, rollover event sensor 604 with tilt sensor 616, each sensor 604 is separate device located through vehicle would need to have dedicated communication system to transfer data to processor 606).

Claim 9, Mousa teaches wherein the user feedback system is one or more of a haptic feedback system, audio feedback system, visual feedback system, and audiovisual feedback system (Fig. 6, alert system 624).

Claim 10, Mousa teaches wherein the user feedback system is configured to deliver an escalating alert commensurate with tilt information (par. 60: One example of an instrument 626 may be a gauge. In various embodiments, the driver of a vehicle equipped with a rollover prevention system 600 may have a gauge on the dashboard which indicates the proximity of a potential rollover event 200).

Claim 11, Mousa teaches wherein tilt information is displayed by the visual feedback system (par. 60: One example of an instrument 626 may be a gauge. In various embodiments, the driver of a vehicle equipped with a rollover prevention system 600 may have a gauge on the dashboard which indicates the proximity of a potential rollover event 200).

Claim 16, Mousa teaches wherein each tilt sensor system is powered via a connection located on the tractor (Fig. 6 showed the sensor 604 setup inherently relied on powered provide through power source location on the tractor).

Claim 17, Mousa teaches a method, comprising the steps of: 
acquiring first motion data from a first gyroscope (par. 57: tilt sensor 616 can be gyroscopes) coupled to a first trailer attached to the tractor (Fig. 6, sensor 604 at bottom of big rectangular box housing bottom eight wheels) and from a second gyroscope coupled to the tractor or a dolly attached to the first trailer (Fig. 6, sensor 604 attached to the rectangular box housing top two wheels); 
acquiring second motion data from an first accelerometer coupled to the first trailer (par. 57: tilt sensor 616 can be accelerometer; Fig. 6, sensor 604 at bottom of big rectangular box housing bottom eight wheels) and from a second accelerometer coupled to the tractor or the dolly (Fig. 6, sensor 604 attached to the rectangular box housing top two wheels); 
transmitting first and second motion data to a computing device (par. 54: A rollover prevention controller 602 may be a computer device which accepts signals from one or more rollover event sensors 604); 
determining, based on the first and/or second motion data, an axial roll of the first trailer about a first roll axis of the first trailer and an axial roll of the tractor or the dolly (par. 55&57: A tilt sensor 616 may be a sensor which can determine the tilt angle of a vehicle. The tilt angle is the deviation of the vehicle normal from the vector representing the earths gravitational pull); 
activating, based at least in part on the axial roll first trailer or the tractor or dolly, a notification on a feedback device within a cab of the tractor (par. 27:  alerting a driver of the potential rollover event 200 using a sound generator 128, a light 130, and/or an instrument 626).
Mousa does not teach: 
acquiring third motion data from a first magnetometer coupled to the first trailer and from a second magnetometer coupled to the tractor or the dolly; and analyzing the first, second, and third motion data to determine tilt.
In the field of endeavor, Brown teaches a sensor 21 may be one or a combination of several out of the following sensors: accelerometer, inclinometer, magnetometer, gyroscope.  A controller 20 of the self-leveling control system may be configured to process a sensor output of the sensor 21 to determine an inclination of the self-leveling the single axle dump truck (par. 37&39).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mousa’s system to include the use of a combination of sensors as taught by Brown.  The motivation would be for accuracy in determination of inclination through utilization of data from multiple sensors (Brown par. 39). 

Claim 21, Mousa teaches wherein the first and second communication system are a common communication system (par. 35: communications system communicates through common wired connection).


Claims 6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa and Brown, and further in view of Murphy (US 2011/0022267).

Claim 6, the combination does not teach wherein the first, second and third communication systems communicate wirelessly.
In the field of endeavor, Murphy teaches the use of wi-fi communication link between devices, a form of wireless communication (par. 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s wired communication link by utilizing wireless communication protocol as taught by Murphy would have been a known alternative form of communication.

Claim 7, the combination teaches wherein the first, second and third communication systems communicate over Wi-Fi (Murphy par. 74: communication protocol Wi-fi).

Claim 20, the combination does not teach wherein the step of transmitting first, second, and third motion data comprises a wireless transmission.
In the field of endeavor, Murphy teaches the use of wi-fi communication link between devices, a form of wireless communication (par. 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s wired communication link by utilizing wireless communication protocol as taught by Murphy would have been a known alternative form of communication.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa and Brown, and further in view of Holbert et al. (US 20120313769).

Claim 12, the combination does not teach wherein the visual feedback system comprises a plurality of colored lights.
In the field of endeavor, Holbert teaches a feedback meter 70 may be adapted to change to various warning colors 76 (green, yellow, orange, red, etc.) (par. 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s feedback system to include a plurality of colored lights as taught by Holbert as a known alternative feedback system.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa and Brown, and further in view of Gibree et al. (US 2010/0231014).

Claim 13, the combination does not teach wherein the haptic feedback system includes one or more haptic sensors.
In the field of endeavor, Gibree teaches a child car seat with vibration mechanisms adapted to provide a vibrating motion to a child supported by the seat (abstract, Fig.1, element 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s feedback system by utilizing haptic feedback as taught by Gibree to provide an alternative means of providing user notification.  

Claim 14, the combination teaches wherein the one or more haptic sensors are sewn into a seat cover fitted on a driver seat in the cabin of the tractor (Gibree par. 23: The vibration mechanism 3 can be attached either to the outside of the fabric cover 7, or it can be sewn into the fabric cover 7).

Claim 15, the combination teaches wherein the one or more haptic sensors vibrate and alert the driver sitting on the driver seat if the tilt is above the predetermined level (See claims 1 and 13 rejection, which the combination would provide haptic alert when tilt detected).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mousa and Brown, and further in view of Masters et al. (Patent No. 6450523).

Claim 22, the combination does not specifically teaches wherein the second tilt sensor system is mounted on the dolly attached to the first trailer, wherein the second tilt sensor system measures side-to-side tilt of a second trailer attached to the dolly along a second roll axis of the second trailer.
In the field of endeavor, Masters teaches an axle orientation sensor 53, is located between the dolly tongue 55 and the steering axle assembly 60, which detects the angle between the centerline of the dolly tongue 55 and the centerline of the steering axle assembly 60 (Fig. 1&4, col. 9, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system sensor placement by further providing a sensor on the dolly as taught by Masters for the purpose of further detecting orientation of the second trailer attached.

Claim 23, the combination teaches further comprising: a third tilt sensor system mounted to the second trailer attached to the dolly (Masters col. 6, lines 43-45: A bracket 160 supports the sensor 81 and the roller 159 and presses them tightly upward against the bottom of the trailer).


Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbert and Brown, and further in view of Yuet et al. (US 2008/0208416).

Claim 18, the combination does not teach further comprising the step of transmitting the first, second and/or third motion data to a remote computing resource.
In the field of endeavor, Yuet teaches the real-time information gathered by module 28 may be used to provide a visual representation of worksite 12, such as, for example, a real worksite environment, a simulated 3-D worksite environment, and/or a combination thereof to an operator at a remotely-located user interface 34 for remote control of machine 12 (par. 20-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including transmission of sensed data to remote computing resource as taught by Yuet for providing the remote user a visual representation of worksite 12, such as, for example, a real worksite environment, a simulated 3-D worksite environment (Yuet par. 21).

Claim 19, the combination teaches further comprising analyzing the first, second and/or third motion data to determine geographic locations associated with the motion data (Yuet par. 20: the real-time information gathered by devices 28a and 28b may be stored in matrix form within the memory of controller 30 and used to generate and continuously update a 3-D machine travel path history. In one aspect, the history may include a plurality of time-indexed machine position samples. For example, each sample may include coordinates defining a global position of machine 12 with respect to worksite 10, a travel direction of machine 12 at the position (e.g., heading), and/or an inclination of machine 12 at the position (e.g., a pitch angle and a roll angle with respect to the horizon)).

Response to Arguments
Applicant’s arguments have been considered in view of new ground (s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683